DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 6-11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US Pub. No.: 2006/0191625 A1) (hereinafter Kapp) in view of Pires et al. (US Pub. No.: 2011/0096555 A1).
Regarding claims 1 and 11, Kapp discloses a process for the manufacture of a colored laminated
glazing comprising at least two glass sheets connected together by a thermoplastic interlayer, comprising:
depositing thermoplastic resin with green pigment on a first glass (¶0009-0014);
drying and optionally curing the polymeric layer (¶009),
stacking acetal layer (corresponding to colorless transparent thermoplastic interlayer) and a second glass substrate onto the cured layer such that the acetal and the cured layer lie between the fist substrate and second stacked glass substrate.
Kapp is silent about degassing, during which the air trapped between the glass sheets and the thermoplastic interlayer is removed and heat treatment under pressure and/or vacuum of the laminated glass at temperature of between 60 and 200ºC.
Pires also discloses a process for the manufacturing laminated glazing comprising at least two glass sheet. The process discloses (i) depositing the lacquer (colored polymeric layer) comprising a thermosetting polymer, preferably based on acrylic resin, and a pigment by roller or curtain coating to obtain a polymeric layer; (ii) curing the polymeric layer at a temperature between 100 ° C and 200 ° C to obtain a cured polymeric layer with a thickness between 20 and 100 µm (¶0040); (iii) assembling the glass sheet coated with the colored polymeric layer with a transparent, uncolored polyvinyl butyral (thermoplastic) interlayer and with the second glass 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize degassing and heat treatment as taught by Pires within the process for manufacturing a laminated glazing as taught by Kapp. The benefit of doing so would have been to remove the air from between the glass sheets and allow the coloring agent to migrate toward thermoplastic interlayer. 
Regarding claim 2, Kapp discloses wherein the colored polymeric layer is a layer obtained by curing a composition comprising epoxide compounds (¶0036).
Regarding claim 6, Kapp discloses wherein the coloring agent represents between 0.01% and 10% by weight, with respect to the total weight of the polymeric compounds (¶0026).
Regarding claim 7, Kapp discloses wherein the polymeric layer comprises an adhesion-promoting agent (¶0036).
Regarding claims 8 and 9, Kapp discloses the polymeric layer is applied via roll coating (¶0008).
Regarding claim 10, Kapp discloses wherein the polymeric layer is cured by at temperature of about 100-120 ºC (¶0024).

Regarding claim 13, Kapp discloses the acetal layer is polyvinylbutyral film (¶0047).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapp and Pires as applied to claims 1, 2, 6-11, 12 and 13 above, and further in view of Ehrensperger et al. (US Pub. No.: 2015/0192707 A1) (hereinafter Ehrensperger).
Regarding claim 3, the limitations of claim 1 are taught by the combined teaching of Kapp and Pires as cited above. They are both silent about liquid composition comprising (meth)acrylate compounds chosen from monomers, oligomers or polymers comprising at least one methacrylate functional group. 
Ehrensperger also discloses a process for the manufacture of a colored laminated glazing (Title; Abstract; ¶002). The method discloses the use of bonding resin based on monomers of methacrylate (¶0179). Ehrensperger also discloses the cured polymer has thickness of 0.5 to 100m (¶0187). The benefit of doing so would have been to make it possible to have excellent clean vision through the element and to limit the reflection of “mirror’ type on the element, while also promoting the diffuse reflections on the element.
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize methacrylate monomer within polymeric layer as taught by Ehrensperger within the method of manufacture colored laminated glazing as taught by the combined teaching of Kapp and Pires. The benefit of doing so would have been to make it possible to have excellent clean vision through the element and to limit the reflection of “mirror’ type on the element, while also promoting the diffuse reflections on the element.

Allowable Subject Matter
Claim 4 is allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746